Seevers, J.
I. There being no difference between ' the statute in force previous to the adoption of the Code, so far as the subject matter in controversy is concerned, and the Code, the citations herein made will be to the latter as being the more’ convenient. Sec. 865 provides that “taxes upon real property are made a perpetual lien thereon, * * * * and taxes due from any person upon personal property shall be a lien upon any real property owned by such person, or to which he may acquire a title.”
*1851. taxation: sonaityfiien: *184. Without doubt, we think, the tax on personalty against *185Burr became a lien on tbe land which he acquired subsequent to the assessment. Taxes assessed and levied on real property are made a perpetual lien, and, as the personal property tax is made a lien only, it is insisted that the latter may become extinct before the former, or in other words that the latter does not adhere to and follow the land as closely, so to speak, and may be displaced by matters subsequent more readily than the former.
We, however, do not feel called upon to determine this question; as it is an important one it will be in ample time to do so when the occasion arises.
2. tax saue: treasurer: II. Section 815 of the Code is as follows: “ The treasurer, on receiving the tax books for each year, shall enter upon the same in separate columns, opposite each parcel of real property or person's name, on which, or against whom, any tax remains unpaid for either of the preceding years, the year or years for which such delinquent tax so remains due and unpaid. And any sale for the whole or any part of such delinquent tax, not so entered, shall be invalid.”
It is insisted that it was not the duty of the treasurer, under this section, to bring forward the tax in question, because it was not assessed against the land, but was only a lien thereon, nor was it a tax against Eichardson, the owner of the land, and therefore it could not properly be entered on the tax list opposite his name. We, however, are not disposed to adopt such a narrow and technical construction. The meaning and plain intent of the statute is, that if a personal property tax is a lien on land it shall be brought forward and entered on the lists from year to year, opposite each parcel of real estate, so that purchasers and all other persons may have notice and act accordingly. This is eminently just, for in no other way can there be any protection afforded. This is well illustrated in the present case. The plaintiff caused an abstract to be prepared, and, not content with this, caused the tax lists of the previous year, 1873, to be examined. The tax in question was on the lists for 1871, and not even on said lists was it entered against the land. To require a party to examine all *186the tax lists for any preceding year and search for not only delinquent taxes against the land, but also for delinquent personal property taxes assessed against each owner before he owned the land, is more than should be required, unless there is a clear, distinct and unequivocal expression of the legislative will, establishing such rule in unmistakable terms.
As we construe the foregoing section of the Code, this sale is invalid and of no force and effect, and to this extent at least the ruling below is correct. It is unnecessary to determine whether a lien exists or not. What we do determine is that it cannot be enforced by a sale of the premises.
Affirmed.